PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/908,234
Filing Date: 22 Jun 2020
Appellant(s): Rockwell Automation Technologies, Inc.



__________________
Bonnie M. Smith
Reg. No. 70,081
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding claims 1 and 14, the appellant argues the combination of Haines and Sisodia is improper as the proposed modification would render Haines method inoperable for its intended purpose (pages 5-7 of appellant brief); the examiner respectfully disagrees. 
Foremost, the examiner notes a “shell program” as defined in instant specification as any program or software application (i.e. plug in) that detects automation devices connected to a network “shell program or software application may be utilized to automatically detect all automation devices ...  connected to the network” ([0030]) and an “automation device” is defined in an open-ended manner to encompass any device on a network “automation devices (e.g., motor drives, input/output (I/O) interfaces … and so forth) … in a networked manner” ([0003]).     
The examiner recognizes a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)(“The question is not whether a patentable distinction is created by viewing a prior art apparatus from one direction and a claimed apparatus from another, but, rather, whether it would have been obvious from a fair reading of the prior art reference as a whole to turn the prior art apparatus upside down”). 
However, unlike In re Gordon where the combination would be inoperable for its intended purpose (i.e. to be filtered gasoline being trapped at the top, water and heavier oils flow out of the outlet instead of the purified gasoline, and clogging of the screen) the combination of Haines and Sisodia would not be inoperable. No feature is destroyed in the combination of Haines and Sisodia, instead features of Haines would be improved utilizing the features of Sisodia. That is, Haines features downloading software (i.e. plug in) using from a remote source (i.e. website) before execution “In a step S12, the MIS manager downloads a device discovery plug in via the web browser” ([0036]). Sisodia similarly features downloading software using from a remote source before execution “After the transfer is complete, the downloaded installation program executes on the portable computing device” ([0035]). In particular, Sisodia discloses that the software is received directly from an automation device (i.e. an input/output access point connected to a network) “Application programs that can be executed on a portable computing device to connect to desired resources may be downloaded by the user directly from an access point terminal … the application programs or programs may be shared by one user transferring a copy of the application program from his or her portable device directly to another user's device” ([0034] and [0036]).
Sisodia is highly relevant to Haines as they both teach accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines and Sisodia before them to modify the receiving of Haines with the direct receiving as taught by Sisodia such that a program is received directly from a local input/output point.  One would be motivated to make such a combination to provide the advantage of retrieving a program with lower access latency. 
Again, in regarding claims 1 and 14, the appellant argues Sisodia does not teach “receiving a shell program from one or more automation devices” (page 8 of appellant brief), in particular, the appellant asserts Sisodia’s access point is not equivalent to an automation device “The person having ordinary skill in the art would understand that the access point data terminal device in Sisodia ... is not equivalent to an automation device” (page 8 of appellant brief); the examiner respectfully disagrees. 
The examiner notes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated above, a “shell program” any program or software application (i.e. plug in) that detects automation device connected to a network and an “automation device” is any device on a network. Haines discloses of receiving a plug in shell program “In a step S 12, the MIS manager downloads a device discovery plug in via the web browser” ([0036]). Sisodia discloses of receiving software directly from an automation device (i.e. an input/output access point) “Application programs that can be executed on a portable computing device to connect to desired resources may be downloaded by the user directly from an access point terminal … the application programs or programs may be shared by one user transferring a copy of the application program from his or her portable device directly to another user's device” ([0034] and [0036]).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haines and Sisodia teach accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines and Sisodia before them to modify the receiving of Haines with the direct receiving as taught by Sisodia such that a program is received directly from a local input/output point.  One would be motivated to make such a combination to provide the advantage of retrieving a program with lower access latency. 
Again, in regarding claims 1 and 14, the appellant argues there is no motivation to modify Haines and Sisodia with the icon configuring of Humpleman (pages 8-10 of appellant brief), in particular, the appellant asserts one of ordinary skill in the art would not been motivated to modify as neither Haines nor Sisodia discloses of providing a visual interactive presentation of a detected device “Since both Haines and Sisodia fail to teach or suggest … providing a visual interactive presentation of the detected device, a person having ordinary skill in the art would not be motivated to modify … with any visual presentation means such as the configurable icon of Humpleman” (page 10 of appellant brief); the examiner respectfully disagrees. 
As stated previously, Haines discloses of receiving a plug in shell program “In a step S 12, the MIS manager downloads a device discovery plug in via the web browser” ([0036]). Haines further discloses of using the plug in to discover devices “In a step S 13, the device discovery plug in engages in device discovery, that is, inventories peripheral devices that are coupled to the bus 16 ... the device discovery plug in ...  poll and identify peripheral devices and their addresses in the network” ([0037] and [0038]). Finally, Haines discloses of providing a visual interactive presentation (e.g. displaying status, a visual interface to configure, etc.) of detected devices using a web browser “A web browser can be used by a network user to access an embedded web server 26 in order to obtain device status updates, perform troubleshooting operations, change device configuration settings … web browsers ... display the information ... organized into pages containing text, graphics, sound and animation” ([0030-0031]). 
Humpleman similarly discloses of discovering devices and providing a visual interactive presentation “FIG. 4A is a block diagram illustrating a home device discovery mechanism ... FIG. 7 graphically depicts an alternative view diagram of a device link page ... FIG. 10 graphically depicts a secondary view of the session page” (column 3 lines 26-27, lines 38-39, and lines 46-47; an exemplary visual presentation that allow for user interaction is shown in Figures 7 and 10). In particular, Humpleman discloses of receiving each icon having its own unique configuration for display visualization and being configured by a corresponding device “Each home device connected to a home network also contains an ICON image file ... the ICON image file contains an image of the device or a symbol that represents the type of device ... several variations of the ICON image file reside on a respective home device, with each ICON variation representing a particular state of the home device ... The home device is responsible for determining which ICON image version is to be displayed to the user, based on the device's representative state at any particular time ... the auto-tree builder also retrieves the ICON.GIF image file that is stored in each home device” (column 10 lines 10-21 and column 13 lines 47-49).
As noted previously, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haines, Sisodia, and Humpleman teach accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines, Sisodia, and Humpleman before them to modify the icon presentation of Haines-Sisodia with the icon configuring as taught by Humpleman such that the shell plug in program receives and presents an icon configured by respective home devices. One would be motivated to make such a combination to aid a user by visually depicting a networked device and associated state. 
	Again, in regarding claims 1 and 14, the appellant argues the examiner relies on improper hindsight (pages 10-12 of appellant brief); the examiner respectfully disagrees. 
	The examiner notes, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Additionally, the examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Haines discloses of accessing resources within a network by receiving a plug in shell program “In a step S 12, the MIS manager downloads a device discovery plug in via the web browser” ([0036]). Haines further discloses of using the plug in to discover (i.e. detect) devices “In a step S 13, the device discovery plug in engages in device discovery, that is, inventories peripheral devices that are coupled to the bus 16 ... the device discovery plug in ...  poll and identify peripheral devices and their addresses in the network” ([0037] and [0038]). In particular, Haines detects devices though “polling”; the term “polling” is well understood to one of ordinary skill in the art to include broadcasting, awaiting, and receiving. For instance, Oxford English Dictionary defines “polling” as “repeated interrogation of each node of a network”, interrogating involves transmitting (i.e. asking), awaiting (i.e. waiting for response), and receiving (i.e. obtaining a response). 
Sisodia similarly discloses of accessing resources within a network, in particular, Sisodia discloses of receiving software directly from an automation device (i.e. an input/output access point connected to a network) “Application programs that can be executed on a portable computing device to connect to desired resources may be downloaded by the user directly from an access point terminal … the application programs or programs may be shared by one user transferring a copy of the application program from his or her portable device directly to another user's device” ([0034] and [0036]). 
Humpleman similarly discloses of accessing within a network, in particular, Humpleman discloses of receiving icons having its own unique configuration for display visualization and being configured by a corresponding device “Each home device connected to a home network also contains an ICON image file ... the ICON image file contains an image of the device or a symbol that represents the type of device ... several variations of the ICON image file reside on a respective home device, with each ICON variation representing a particular state of the home device ... The home device is responsible for determining which ICON image version is to be displayed to the user, based on the device's representative state at any particular time ... the auto-tree builder also retrieves the ICON.GIF image file that is stored in each home device” (column 10 lines 10-21 and column 13 lines 47-49).
 As noted previously, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as Haines, Sisodia, and Humpleman all teach accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines, Sisodia, and Humpleman before them to modify the receiving of Haines with the direct receiving as taught by Sisodia and modify the icon presentation of Haines with the icon configuring as taught by Humpleman such that a program is received directly from a local input/output point, wherein the program receives and presents an icon configured by respective home devices. One would be motivated to make such a combination to provide the advantage of retrieving a program with lower access latency and aid a user by visually depicting a networked device and associated state.
	In regarding claim 7, the appellant argues the combination of Haines, Sisodia, Humpleman, and Janakiraman fails to teach “launching a file browser to access a file structure though an icon” (pages 12-13 of appellant brief); the examiner respectfully disagrees. 
As noted previously, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Humpleman discloses of controlling an interface and device functions though icons “The user may now select control options from the home pages of each selected device … in order to command and control the respective home devices to function in a particular manner” (column 18 lines 48-53; an exemplary icon interface is shown in Figures 7 and 10). Humpleman further discloses of accessing media of devices “Using a browser based home device, a user can display the available material on a particular home device by rendering the particular home device's HTML program guide file” (column 23 lines 20-24).
 Janakiraman similarly discloses of accessing media, in particular, Janakiraman discloses of launching a file browser to access a file structure of a device “Window 500 in FIG. 5 illustrates the data resources in a network of computers. Window 500 comprises a tree structure, such as tree structure 502 ... The process described in FIG. 7 may be implemented in a browser or other application, such as Explorer in a Windows operating system environment” ([0044] and [0054]).
As noted previously, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haines, Sisodia, Humpleman, and Janakiraman teach a method for accessing resources within a network. As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was made having Haines, Sisodia, Humpleman, and Janakiraman before them to modify the functions of Haines-Sisodia-Humpleman with the launching of Janakiraman such that the method utilizes a file browser to access and explore files within home devices. One would be motivated to make such a combination to provide the advantage of visualizing hierarchy of files within home devices.
In regarding claims 2-6, 8-13, and 15-20, the appellant does not raise any additional arguments. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YONGJIA PAN/Primary Examiner, Art Unit 2145             
                                                                                                                                                                                           Conferees:
/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.